Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  ONEEB REHMAN, individually,
  and on behalf of others similarly
  situated,

                 Plaintiff,                             Case No. 0:18-cv-62481-DPG
  v.

  DANIA ENTERTAINMENT CENTER,
  LLC, a Delaware limited liability company,
  d/b/a “The Casino at Dania Beach”,

                 Defendant.
                                         /

                     DEFENDANT’S MOTION TO DISMISS COMPLAINT

         Defendant, Dania Entertainment Center, LLC d/b/a “The Casino at Dania Beach” (the

  “Casino”), by and through its undersigned counsel and pursuant to Fed R. Civ. P. 12(b), moves to

  dismiss the Class Action Complaint for Violations of the Fair and Accurate Credit Transactions

  Act (FACTA) (“Complaint”) filed by Plaintiff Oneeb Rehman (“Plaintiff”), for lack of standing

  and failure to state a cause of action. In support, the Casino states as follows:

                                             INTRODUCTION

         The Complaint must be dismissed because Plaintiff fails to (and cannot) demonstrate a

  concrete injury, which is necessary for Plaintiff to have standing to pursue his claims. Plaintiff

  complains that after making a debit card purchase at the Casino, he received a receipt that printed

  eight (8) digits of his card number. According to Plaintiff, this violated the truncation requirements

  of the federal Fair and Accurate Credit Transactions Act, 15 U.S.C. §1681 et seq. (“FACTA”),

  specifically 15 U.S.C. § 1681c(g) (“Truncation of credit card and debit card numbers”), which,

  among other things, prohibits printing receipts that show anything other than the last five digits of
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 2 of 15



  the card number. Although not evident from the face of the complaint (as Plaintiff failed to attach

  the allegedly offending receipt to his complaint), the receipt Plaintiff received from the Casino

  fully complied with FACTA because it properly truncated Plaintiff’s credit card number (as the

  receipt truncated all but the last four digits of his credit card number all other digits were redacted).

  In reality, Plaintiff essentially complains that the receipt violates FACTA because in a separate

  location on the receipt, the issuing bank’s identification number (“BIN”) is listed. The BIN is a

  numerical digit code that identifies the issuer of the card (in this case VISA), is often printed

  separately in a different location on the card, apart from the credit card number, and is not generally

  part of the credit card account number that pertains to the individual consumer. Accordingly,

  printing the BIN on a receipt is no different than printing “Visa” on the receipt, which is perfectly

  lawful. Indeed, as Plaintiff’s counsel is well aware,1 this fact distinguishes this case from the facts

  in the 11th Circuit’s recent opinion in Muransky v. Godiva Chocolatier, Inc., 905 F.3d 1200, 1214

  (11th Cir. 2018) (noting that “standing in FACTA cases is a ‘case- and fact-specific’ question”;

  rejecting objection to class action settlement finding sufficient facial Article III standing where

  credit card numbers not properly truncated on receipt).

          Here, Plaintiff cannot allege that he has suffered any concrete injury-in-fact from the

  receipt (which properly truncated the credit card number to display only four digits), nor does he

  seek actual damages. Instead, he wants to collect statutory damages for a purported technical

  FACTA violation, which is actually not a violation at all. The U.S. Supreme Court recently held

  that even in the context of a statutory violation, “Article III standing requires a concrete injury[,]”

  and that a plaintiff alleging a statutory violation “cannot satisfy the demands of Article III” by


  1
    Plaintiff’s counsel, Scott Owens, was also class counsel in the Muransky case. Accordingly, Plaintiff’s counsel is
  aware of the factual differences between the receipt in Muransky, which did not properly truncate the credit card
  number on the credit card number line of the receipt, and the receipt here, where the credit card number is properly
  truncated on the receipt.


                                                           2
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 3 of 15



  alleging “a bare procedural violation, divorced from any concrete harm[.]” Spokeo, Inc. v. Robins,

  136 S. Ct. 1540, 1549 (2016). Following this decision, federal courts have dismissed actions that

  raise claims under the FACTA because there is no material risk of the harm identified by

  Congress—i.e. identity theft. This is especially true where, as here, the card number on the receipt

  was properly truncated and Plaintiff claims a technical violation only by reference to a separate

  “BIN” number printed elsewhere on the receipt.

           Not only does the absence of any injury deprive Plaintiff of standing to pursue the claim,

  but it also precludes Plaintiff from adequately stating a claim for relief. Plaintiff seeks only

  statutory damages (not actual damages) under FACTA. However, without proving willfulness of

  a violation, statutory damages are not available (See 15 U.S.C. §1681n(a)). As discussed above,

  as the credit card number was truncated to display only four digits and printing of the BIN is

  permitted under FACTA, there can be no willful violation. Further, as set forth below, Plaintiff

  fails to plead sufficient facts to state a claim for a willful violation of FACTA. Thus, the claim

  should be dismissed.

                                          FACTUAL BACKGROUND2

           Plaintiff alleges that on or about December 5, 2017, he used his credit card at the Casino

  and received a receipt that contained the first four digits and last four digits of his card number.

  (Compl. ¶¶ 46-47.) According to the Complaint, the first four digits of the credit card are part of

  the six-digit Bank Identification Number, or “BIN number.”3 (Compl. ¶¶ 48, 68.) The BIN

  number indicates the card issuer, which is also permissibly identified by name (in this case VISA)

  on the receipt. (Compl. ¶¶ 48, 68.)


  2
   The facts alleged in the Complaint are taken as true for the purposes of this Motion only.
  3
   As Plaintiff has failed to attach or provide a copy of the receipt at issue, the Casino has attached a sample receipt as
  Exhibit A. The sample receipt shows that the BIN number appears on a separate line from the properly-truncated
  debit card number.


                                                             3
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 4 of 15



          In support of his damages, Plaintiff only vaguely pleads he faced “anxiety” over the

  potential risk of future identity theft. (Compl. ¶ 51.) Yet there is no allegation that the receipt was

  lost or stolen. Nor does Plaintiff allege he was actually the victim of identity theft or that his debit

  card information has been used by an unauthorized person since the issuance of the receipt. (See

  generally Compl.) On the contrary, Plaintiff contends that after the Casino provided him with the

  receipt, he took action to “safeguard the receipt” rather than discarding it. (Compl. ¶ 51.) Although

  FACTA permits consumers to recover actual damages incurred from a negligent violation, Plaintiff

  expressly disavows any such damages, seeking only statutory damages and injunctive relief.

  (Compl. ¶¶ 70, 85.) Thus, Plaintiff’s claim (and his standing to sue) rests solely on an alleged

  technical violation of the statute being willful.

                                       STANDARD OF REVIEW

          A complaint must be dismissed if it does not “contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This requires “more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation” Id.. “A pleading that offers

  ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’

  Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

  enhancement.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)) (alteration

  in original); see also Feldman v. Am. Dawn, Inc., 849 F.3d 1333, 1340 (11th Cir. 2017), cert.

  denied, 138 S. Ct. 322 (2017) (“Conclusory allegations and legal conclusions are not sufficient;

  the plaintiffs must “state a claim to relief that is plausible on its face.”).

          Importantly here, where a document (i.e., the receipt) is crucial to the Plaintiff’s claims and

  the Casino’s defenses, this Court, in its discretion, may consider this document (albeit not attached




                                                      4
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 5 of 15



  to the Complaint), without converting a motion to dismiss to a motion for summary judgment. Day

  v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (“the court may consider a document attached to

  a motion to dismiss without converting the motion into one for summary judgment if the attached

  document is (1) central to the plaintiff's claim and (2) undisputed. In this context, “undisputed”

  means that the authenticity of the document is not challenged. Our prior decisions also make clear

  that a document need not be physically attached to a pleading to be incorporated by reference into

  it; if the document's contents are alleged in a complaint and no party questions those contents, we

  may consider such a document provided it meets the centrality requirement.”). This is especially

  appropriate here where Plaintiff’s complaint is intentionally vague in an attempt to avoid challenge

  at the motion to dismiss stage. Accordingly, this Court can and should consider the attached

  Exhibit A (sample receipt) as it is crucial to Plaintiff’s claim, and its format and content is

  undisputed.

                                             ARGUMENT

  I.     PLAINTIFF HAS FAILED TO DEMONSTRATE A CONCRETE HARM
         NECESSARY TO ESTABLISH STANDING.

         Plaintiff’s Complaint wholly fails to show a violation of FACTA at all given that the receipt

  properly truncates the credit card number, only leaving the last four digits readable on the receipt’s

  credit card number line (which is one less digit than is permitted to be shown under FACTA).

  Plaintiff would have this Court opine that because Defendant separately printed the card issuer’s

  bank identification number (BIN) on a completely different line, Defendant willfully failed to

  comply with the truncation requirements under FACTA. Assuming Defendant’s printing of the

  BIN on a separate line (after truncating all but the last four digits of the card number itself) were

  deemed to be a violation of FACTA, then at best it would give rise to a “procedural” or “technical”

  violation of FACTA due to the difference in interpretation of FACTA’s requirements. However,



                                                    5
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 6 of 15



  this simply is not the law. The “additional” numbers about which Plaintiff complains merely

  indicate the issuing bank, are often printed on a card in a separate location from the embossed card

  number itself, and such separate printed digits are not part of the account number, and further, is

  not the type of information that courts have found constitute a FACTA violation. Indeed, as

  Plaintiff concedes, the identity of the card issuer (VISA) already appears on the receipt. (Compl.

  ¶ 48.) Regardless of whether the receipt lists the BIN or VISA, such information is permitted under

  FACTA. Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 120 (2d Cir. 2017) (“FACTA does not

  expressly prohibit printing the identity of the card issuer on a receipt.”);see also cases cited, infra.

         The U.S. Supreme Court recently made clear that a plaintiff does not “automatically

  satisf[y] the injury-in-fact requirement whenever a statute grants a person a statutory right and

  purports to authorize that person to sue to vindicate that right.” Spokeo, Inc., 136 S. Ct. at 1549;

  id. (“standing requires a concrete injury even in the context of a statutory violation.”) (emphasis

  added). Following Spokeo, federal courts have dismissed claims where there is a lack of injury-

  in-fact, for a failure of standing. See Bassett v. ABM Parking Servs., 883 F.3d 776, 777 (9th Cir.

  2018); Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 116 (2d Cir. 2017); Crupar-Weinmann v.

  Paris Baguette Am., Inc., 861 F.3d 76, 81-82 (2d Cir. 2017); Meyers v. Nicolet Rest. of De Pere,

  LLC, 843 F.3d 724 (7th Cir. 2016); see also Noble v. Nev. Checker Cab Corp., No. 16-16573, 2018

  WL 1223484, at *1 (9th Cir. Mar. 9, 2018) (per curiam). These courts hold that a plaintiff does

  not have standing to pursue a FACTA claim if he has not suffered any actual harm or a material

  risk of harm.

         As the 11th Circuit recently noted in Muransky, the standing analysis is a “case- and fact-

  specific question.” Muransky, 905 F.3d at 1214. In that case, the court repeatedly referenced the

  “untruncated” nature of the credit card number of the receipt, and the defendant’s breach of its




                                                     6
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 7 of 15



  truncation duty. See id. at 1211-14. Specifically, the court noted that the credit card number was

  not properly truncated because the receipt displayed both the first six and last four of the credit

  card number. See id. In determining that the plaintiff there had facially satisfied Article III

  standing, the 11th Circuit distinguished and compared other technical violations involving

  improper disclosure of the credit card expiration date, but proper truncation of the credit card

  number. In such cases, the court noted that there was no concrete harm because the expiration

  date, with proper truncation of credit card number, and without more, does not give rise to an

  increased liability for identity theft.4 The 11th Circuit explained that, as evidenced by the Credit

  and Debit Card Receipt Clarification Act of 2007, Pub. L. No. 110-241, 122 Stat. 1565 (2008),

  proper truncation of a credit card number is by far the most important aspect of FACTA because

  “[e]xperts in the field agree that proper truncation of the card number, ... regardless of the inclusion

  of the expiration date, prevents a potential fraudster from perpetrating identity theft or credit card

  fraud.” Id. at 1212 (emphasis in original). Indeed, because of this, the Clarification Act granted

  amnesty to amnesty from liability to merchants who printed an expiration date on a customer’s

  receipt but otherwise complied with FACTA. Id. (citing Clarification Act §3(a)). The

  circumstances of this case are much more similar to the expiration date cases and rationale

  underpinning the Clarification Act, where the credit card number was properly truncated, and

  dissimilar to the issue in Muransky, involving an untruncated credit card number on the receipt.

             Indeed, the four numbers at issue here (the BIN) are on a wholly separate line than the

  credit card number and only reference the issuing bank. And, 15 U.S.C. § 1681c(g), which

  specifies the information that must be truncated, does not reference the issuing bank or descriptors

  concerning same. Accordingly, courts have held that the BIN is no different than if the credit card



  4
      See also Meyers v. Nicolet Rest. of De Pere, LLC, 843 F.3d 724 (7th Cir. 2016), cert. denied, 137 S. Ct. 2267 (2017)


                                                              7
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 8 of 15



  receipt had listed VISA or MasterCard. Listing the issuing bank is not prohibited by FACTA and,

  for this reason, a receipt which contains a truncated account number, unlike an untruncated account

  number as in Muransky, lacks the willfulness necessary to give rise to a concrete injury under

  FACTA, See e.g., Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 120 (2d Cir. 2017) (inclusion

  of the first six digits is equivalent to printing the identity of the card issuer (e.g. Visa) on the

  receipt—an action that is not prohibited by FACTA); In re Toys “R” Us—Delaware, Inc.—Fair

  & Accurate Credit Transactions Act (FACTA) Litig., No. CV 06-08163, 2010 WL 5071073, at *12

  (C.D. Cal. Aug. 17, 2010) (recognizing that Congress did not prohibit printing issuer information

  on credit card receipt)); Noble v. Nevada Checker Cab Corp., No. 16-16573, 2018 WL 1223484,

  at *1 (9th Cir. Mar. 9, 2018) (explaining that “the first digit of a credit card number merely

  identifies the brand of the card, and Congress has not prohibited printing the identity of the credit

  card issuer along with the last five digits of the credit card number.”); Kamal v. J. Crew Grp., Inc.,

  No. 15-0190, 2017 WL 2587617, at *1 (D.N.J. June 14, 2017) (“The Court takes notice that credit

  and debit card numbers are 16 digits long. The first six relate to the bank or card-issuer and the

  last 10 refer to the card-holder’s specific account….Given these facts, the Court cannot reasonably

  infer that printing the first six and last four digits of Plaintiff’s credit card materially increased the

  risk of future harm, because doing so ‘gives an identity thief no more personal information about

  a person’s account than Congress has permitted to be printed on receipts.’”) (quoting Noble v.

  Nevada Checker CAB Corp., No. 15–02322, 2016 WL 4432685, at *3 (D. Nev. Aug. 19, 2016)).

          Although the Eleventh Circuit has recently addressed concrete injury as to an untruncated

  credit card number, it has not addressed the separate notation of the BIN. But, recent decisions

  from the Southern District of Florida, in cases brought by the same plaintiff’s counsel as here,

  weigh in favor of finding no concrete harm arising from listing the BIN on the receipt, especially




                                                      8
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 9 of 15



  where, as here, the BIN is on a wholly separate line from the properly truncated credit card account

  number. See Tarr v. Burger King Corp., No. 17-23776, 2018 WL 318477 (S.D. Fla. Jan. 5, 2018);

  Kirchein v. Pet Supermarket, Inc., No. 16–60090, --- F. Supp. 3d ---, 2018 WL 1558269 (S.D. Fla.

  Feb. 8, 2018); Gesten v. Burger King Corp., No. 17-22541, 2017 WL 4326101 (S.D. Fla. Sept. 27,

  2017). These three cases all involved the same alleged violation under FACTA—the printing of

  the BIN on the customer receipt. Tarr, 2018 WL 318477, at *1; Kirchein, 2018 WL 1558269, at

  *1; Gesten, 2017 WL 4326101, at *1. In each case, the court held that the alleged violation of

  FACTA does not constitute a concrete injury in fact because the first six digits merely identify the

  banking institution that issued the card, and are not part of the consumer’s unique account number.

  Tarr, 2018 WL 318477, at *3 (“The Second Circuit and several district courts have held that the

  exact violation Tarr alleges—printing the first six digits of a credit card account number on a

  receipt—does not constitute a concrete injury in fact because the first six digits merely identify the

  institution that issued the card, and are not part of the consumer’s unique account number.”);

  Kirchein, 2018 WL 1558269, at *2 (same); Gesten, 2017 WL 4326101, at *2 (same).

         In this case, Plaintiff’s claim rests solely on the inclusion of the BIN. As indicated above,

  notation of the BIN is not a violation of FACTA (especially when it is on a separate line from the

  redacted card number) and, even if it were, it is a procedural violation, which does not establish

  the willfulness required for standing. “This case presents a perfect example of a procedural

  violation that may result in no harm, in contrast to the examples of statutory violations that

  constitute concrete injuries in and of themselves.” Gesten, 2017 WL 4326101, at *5. “Identity

  theft does not become certainly impending through a procedural violation of FACTA; additional

  facts must be alleged.” Stelmachers, 2017 WL 3968871, at *4; see also Meyers, 843 F.3d at 727

  (“Congress sought to limit FACTA lawsuits to consumers ‘suffering from any actual harm.’”).




                                                    9
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 10 of 15



  Thus, because identification of the BIN (especially on a separate line) cannot be a FACTA

  violation, Plaintiff has failed to establish a cause of action and cannot establish any harm by the

  disclosure (defeating standing). See Tarr, 2018 WL 318477, at *3.5

           Other courts within and outside the Eleventh Circuit have similarly held that the FACTA

  violation that Plaintiff alleges here (listing of the BIN) is insufficient to confer standing. See e.g.,

  Kleg, 2018 WL 1807012, at *4; Taylor v. Fred’s, Inc., 285 F. Supp. 3d 1247, 1258–59 (N.D. Ala.

  2018); Coleman v. Exxon Mobil Corp., No. 17-CV-119, 2018 WL 1785477, at *1 (E.D. Mo. Apr.

  13, 2018); Katz v. Metro. Transp. Auth., No. 17-CV-472, 2017 WL 6734185, at *6 (E.D.N.Y. Dec.

  29, 2017); Edelstein v. Westlake Wellbeing Properties, LLC, No. 17-06488, 2017 WL 5495153, at

  *3 (C.D. Cal. Nov. 15, 2017); Stelmachers v. Verifone Sys., Inc., No. 14-04912, 2017 WL

  3968871, at *1 (N.D. Cal. Sept. 7, 2017); Lindner v. Roti Restaurants, LLC, No. 17-935, 2017 WL

  3130755, at *3 (N.D. Ill. July 24, 2017); Kamal, 2017 WL 2587617, at *1 (D.N.J. June 14, 2017);

  Hendrick v. Aramark Corp., 263 F. Supp. 3d 514, 520 (E.D. Pa. 2017); Everett v. Memphis Light

  Gas & Water Div., No. 16-2810, 2017 WL 1830165, at *3 (W.D. Tenn. Apr. 18, 2017); Paci v.

  Costco Wholesale Corp., No. 16-0094, 2017 WL 1196918, at *3 (N.D. Ill. Mar. 30, 2017);

  Thompson v. Rally House of Kansas City, 15-00886, 2016 WL 8136658, at *5 (W.D. Mo. Oct. 6,


  5
    Although a few early decisions in the Southern District of Florida found standing under FACTA, those decisions
  have been heavily criticized and discarded by other district courts because they relied upon Eighth Circuit case law
  that was, as acknowledged by the Eighth Circuit, overruled by Spokeo. See Tarr, 2018 WL 318477, at *4. As
  explained in Tarr, the decisions in Bouton v. Ocean Properties Limited, No. 16-CV-80502, 2017 WL 4792488, at *32
  (S.D. Fla. Oct. 23, 2017) and Wood v. J Choo USA, 201 F. Supp. 3d 1332, 1340 (S.D. Fla. 2016) relied upon the
  decision in Guarisma v. Microsoft Corp., 209 F. Supp. 3d 1261, 1266 (S.D. Fla. 2016), which in turn relied upon
  Hammer v. Sam’s E., Inc., 754 F.3d 492 (8th Cir. 2014). Hammer, which held that violations of FACTA automatically
  give rise to standing, was abrogated by Spokeo. See Braitberg v. Charter Communications, Inc., 836 F.3d 925, 930
  (8th Cir. 2016) (“In Spokeo, however, the Supreme Court rejected this absolute view and superseded our precedent in
  Hammer and Charvat.”). Thus, courts have disagreed with district courts that rely on Guarisma. See, e.g., Cruper-
  Weinmann v. Paris Baguette America, Inc., 235 F. Supp. 3d 570, 576 (S.D.N.Y. 2017) (Rakoff, J.), aff’d, 861 F.3d 76
  (2d Cir. 2017) (discussing why “there is reason to question” the courts’ reasoning in Guarisma, Bouton, Altman, and
  Wood); see also Kleg v. SP Plus Corporation, 1:17-cv-03997-MLB-WEJ, 2018 WL 1807012, at *4 (N.D. Ga. Mar.
  5, 2018) (explaining how “the tide turned dramatically in August 2016” and “[s]ince that date, with only one exception,
  numerous district courts around the country have been unanimous in finding that plaintiffs in cases like this one lack
  standing to pursue a FACTA claim.”).


                                                           10
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 11 of 15



  2016); Noble v. Nevada Checker CAB Corp., No. 15-02322, 2016 WL 4432685, at *3 (D. Nev.

  Aug. 19, 2016).

           Plaintiff has also failed to allege any additional facts to identify any concrete harm he

  incurred or a material risk of harm. Instead, Plaintiff’s allegations focus on the Congressional

  history of enacting FACTA (all of which was thoroughly considered by the federal courts in their

  decisions cited above) and generic references to casinos being “breeding grounds” for criminals.

  (See Compl. ¶¶ 7-30.) None of these allegations support a claim of actual harm or an increased

  risk of harm to Plaintiff. If anything, the allegations demonstrate that casinos (and the IRS) are

  the target of criminal activity, not the patrons. Plaintiff has not made any attempt at tying the

  disclosure of the card issuer information to the alleged criminal activity. Because Plaintiff has

  failed to allege “that any disclosure of his private information actually occurred… the ‘heightened

  risk of identity theft’ alleged in the Complaint is a risk that has not, and could not, materialize in

  this instance.” Gesten, 2017 WL 4326101, at *5. Accordingly, the Complaint should be dismissed.

  II.    PLAINTIFF HAS FAILED TO STATE A CLAIM FOR A WILLFUL VIOLATION
         OF FACTA

         In addition to failing to allege sufficient facts to establish standing, Plaintiff’s Complaint

  must be dismissed because he has failed to state a claim for a willful violation of FACTA. Such

  willfulness cannot be shown here because, at best, Plaintiff is asking this Court to opine that,

  although a credit card number is properly truncated, FACTA should be interpreted and extended

  to create a violation where a completely separate line of a receipt contains digits identifying the

  card issuer. As the card issuer’s identity (either by name or number) is not required to be truncated




                                                   11
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 12 of 15



  under 15 U.S.C. § 1681c(g), any interpretation that disclosure of the BIN elsewhere on the receipt

  would now constitute a violation, highlights the lack of any possible willfulness of the printing. 6

           Under FACTA, a defendant is liable for actual damages caused by identity theft when a

  violation is negligent. 15 U.S.C. § 1681o(a). If a violation is willful, a plaintiff may recover either

  actual damages or statutory damages between $100 and $1,000 per violation, plus punitive

  damages. 15 U.S.C. § 1681n(a). Here, Plaintiff does not allege that he suffered identity theft or

  any actual damages, instead seeking statutory damages. Therefore, he must allege facts from

  which a willful violation can be inferred.

           The United States Supreme Court has interpreted the term “willful” as used in Section

  1681n as knowing or reckless violations. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47 (2007). A

  defendant does not act in reckless disregard “unless the action is not only a violation under a

  reasonable reading of the statute’s terms, but shows that the company ran a risk of violating the

  law substantially greater than the risk associated with a reading that was merely careless.” Safeco,

  551 U.S. at 69. Recklessness under FACTA is “something more than negligence but less than

  knowledge of the law’s requirements.” Murray v. New Cingular Wireless Servs., Inc., 523 F.3d

  719, 726 (7th Cir. 2008).

           Therefore, to establish a claim for a willful violation of FACTA, a plaintiff must plead

  more than the defendant’s awareness of the statute’s requirements. See Rosenthal v. Longchamp

  Coral Gables LLC, 603 F. Supp. 2d 1359, 1361 (S.D. Fla. 2009). The “mere fact that FACTA’s

  requirements were well-publicized in the media and contained in [a defendant’s] credit card

  agreements” is not enough to allege a willful violation. Id. (dismissing willful claim under



  6
   Indeed, the sheer number of cases involving retailers whose receipts list the first six digits of the card number
  demonstrate the widely held belief that the inclusion of the card issuer identification numbers are not in violation of
  FACTA.


                                                           12
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 13 of 15



  FACTA). Indeed, “[t]hese generic allegations are applicable to nearly all entities that are subject

  to FACTA’s requirements and have been found inadequate….” Crupar-Weinmann v. Paris

  Baguette Am., Inc., No. 13-7013, 2014 WL 2990110, at *4 (S.D.N.Y. June 30, 2014), vacated on

  other grounds, 653 F. App’x 81 (2d Cir. 2016); see also Torongo v. Roy, 176 F. Supp. 3d 1320,

  1325 (S.D. Fla. 2016) (dismissing willful claim where the plaintiff’s allegations showed, at most,

  that the defendant “knew of FACTA and its requirement for receipts printed by an electronic or

  point of sale terminal.”).

          Furthermore, while the pleading alleges that the Casino knew of the various requirements

  under FACTA, Plaintiff fails to allege any facts to establish that by printing the BIN under a

  separate BIN category on the receipt, the Casino knew such action would violate FACTA. Crupar-

  Weinmann, 2014 WL 2990110, at *4 (“the only allegations that plausibly suggest that defendant

  knew about FACTA’s requirements, do not support a plausible inference that defendant knew that

  it was violating FACTA.”). As set forth above, courts treat the first six digits of the account

  number distinct from the remaining ten digits because the first six do not have any personally

  identifying information with respect to the plaintiff’s account. See Kamal, 2017 WL 2587617, at

  *1 (“The Court takes notice that credit and debit card numbers are 16 digits long. The first six

  relate to the bank or card-issuer and the last 10 refer to the card-holder’s specific account.”). Thus,

  it is an objectively reasonable interpretation that listing the first four digits under the BIN category

  would not violate FACTA.

         Plaintiff has the burden of pleading sufficient facts to support the elements of his claim.

  Bare allegations, theories and legal conclusions are insufficient. Because Plaintiff has failed to

  plead sufficient facts to establish that Defendant knowingly or recklessly violated FACTA, the

  Complaint should be dismissed.




                                                    13
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 14 of 15



                                         CONCLUSION

            WHEREFORE for the foregoing reasons and authorities, Defendant Dania Entertainment

  Center, LLC d/b/a “The Casino at Dania Beach” respectfully requests that this Court dismiss the

  Complaint with prejudice and grant such other and further relief as this Court deems just and

  proper.



                                              McGUIREWOODS LLP

                                       By     /s/ Sara F. Holladay-Tobias
                                              Sara F. Holladay-Tobias (FL Bar No. 0026225)
                                              Primary Email: stobias@mcguirewoods.com
                                              Secondary Email: clambert@mcguirewoods.com
                                              Brittney Lauren Difato (FL Bar No. 119476)
                                              Primary Email: bdifato@mcguirewoods.com
                                              Secondary Email: flservice@mcguirewoods.com
                                              50 N. Laura Street, Suite 3300
                                              Jacksonville, Florida 32202
                                              (904) 798-3200
                                              (904) 798-3207 (fax)

                                       Attorneys for Defendant Dania Entertainment Center, LLC
                                       d/b/a “The Casino at Dania Beach”




                                                14
Case 0:18-cv-62481-DPG Document 9 Entered on FLSD Docket 11/20/2018 Page 15 of 15



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished by Email on
  November 20, 2018, to the following:


   Scott D. Owens, Esq.
   SCOTT D. OWENS, P.A.
   3800 S. Ocean Dr., Ste. 235
   Hollywood, FL 33019
   scott@scottdowens.com

   Attorney for Plaintiff Oneeb Rehman



                                                   /s/ Sara F. Holladay-Tobias
                                                           Attorney




                                           15
